Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/16/2018, in which claims 
1-13 are considered below.
                                                    Allowable Subject Matter
Claims 1 and 3-13 are allowable in light of the prior art of record.

Drawings Objections 
           Line Quality
The drawings contain deficient line quality. Ail drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Refer to 37 CFR 1.84(1). See Figure(s) 1.  
                         
EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone call with Jeffry H. Nelson  (Reg. No. 30,481).
.The application has been amended as follows: 
The claims:
1. (Currently Amended)  A method for operating a wing for an aircraft, wherein the wing includes a fixed wing, a foldable wing tip portion pivotably mounted to the fixed wing about an axis of rotation between an extended position and a folded position, an actuation unit configured to actuate movement of the foldable wing tip portion between the extended position and the folded position, and an arresting unit configured to lock the foldable wing tip portion in the extended position and/or in the folded position, wherein the method includes:
controlling the actuation unit to move the foldable wing tip portion to the extended position or to the folded position until the foldable wing tip portion or the actuation unit contacts a stop element; 
continuing the movement of the foldable wing tip portion to the extended position or to the folded position by the actuation due to the controlling of the actuation unit until the actuation unit stalls;
detecting the stall of the actuation unit, wherein the detection of the stall includes determining over a certain period that at least one of the actuation unit and the foldable wing tip portion does not move while the actuation unit actuates a control command to move the wing tip portion, and 
locking the arresting unit in response to the detection of the stall. 

2. (Cancelled) 

3. (Original)  The method according to claim 1, wherein the arresting unit comprises a latching device including a first latching part mounted to the fixed wing, and a second latching part mounted to the foldable wing tip portion; 
wherein first and second latching parts move relative to one another between a latched position, where first and second latching parts are engaged the lock the foldable wing tip portion in the extended position and/or in the folded position, and an unlatched position, where the first and second latching parts are disengaged to allow the foldable wing tip portion to pivot, and 
wherein locking the arresting unit is configured to required engagement of the first and second latching parts to lock. 

4.(Previously Presented) The method according to claim 3, wherein the actuation unit is configured such that a load applied by the actuation unit when stalled corresponds to a load required to bring first and second latching parts into alignment. 

5. (Currently Amended)  An aircraft comprising:
a fuselage, 
wings mounted to the fuselage, and 
a control unit, 
wherein each wing comprises a fixed wing, a foldable wing tip portion, an actuation unit, and an arresting unit, 
wherein the foldable wing tip portion is pivotably mounted to the fixed wing to pivot about an axis of rotation between an extended position and a folded position, 
wherein the actuation unit is configured to actuate movement of the foldable wing tip portion between the extended position and the folded position, 
wherein the arresting unit is configured to lock the foldable wing tip portion in the extended position and/or in the folded position, and 
wherein the control unit is configured for:
controlling the actuation unit to move the foldable wing tip portion to the extended position or to the folded position until the foldable wing tip portion or the actuation unit reaches the extended position or the folded position and contacts a stop element;
continuing the controlling of the actuation unit to move the foldable wing tip portion until and for a period after the actuation until stalls; 
detecting the stall of the actuation unit, wherein the detection of the stall includes determining over a certain period that at least one of the actuation unit and the foldable wing tip portion does not move while the actuation unit actuates a control command to move the wing tip portion, and 
locking the arresting unit in response to the detection of the stall condition.

6. (Original)	The aircraft according to claim 5, wherein the control unit comprises a stall sensor configured to detect the stall by determining that the actuation unit, while subject to a command to move, does not move over a certain period. 

7. (Previously Presented)  The aircraft according to claim 5, wherein the arresting unit comprises a latching device that includes a first latching part mounted to the fixed wing and a second latching part mounted to the foldable wing tip portion, 
wherein first and second latching parts move relative to one another between: 
(i) a latched position in which the first and second latching parts are engaged to lock the foldable wing tip portion in the extended position and/or in the folded position, and 
(ii) an unlatched position in which the first and second latching parts are disengaged and the foldable wing tip portion is movable out of the extended position and/or folded position, and 
wherein locking the arresting unit includes engagement of the first and second latching parts.
8. (Previously Presented)	The aircraft according to claim 5, wherein the actuation unit is configured to apply a load to bring the first and second latching parts into alignment. 

9. (Currently Amended)  A method for operating a foldable wing which includes a fixed wing, a foldable wing tip device pivotably mounted to the fixed wing, an actuation unit configured to pivot the foldable wing tip device, and an arresting unit configured to lock the foldable wing tip portion in an extended position, wherein the method includes:
actuating the actuation unit to move the foldable wing tip device to the extended position and until the foldable wing tip device or the actuation unit abuts a stop element while the foldable wing tip device is at the extended position; 
continuing the actuation of the actuation unit after the abutment with the stop element and after the actuation unit stalls due to the abutment;
detecting the stall of the actuation unit, wherein the detection of the stall includes determining over a certain period that at least one of the actuation unit and the foldable wing tip portion does not move while the actuation unit actuates a control command to move the wing tip portion, and 
locking the arresting unit in response to the detection of the stall.

10. (Previously Presented)  The method according to claim 9, wherein the detection of the stall included determining that the actuation does not move while applying to the actuation movement a command to move. 

11. (Previously Presented)  The method of claim 10 wherein the determination includes determining that the actuation unit did not move during a certain period while the actuation unit is subject to the command to move. 

12. (Original)  The method according to claim 9, wherein the arresting unit comprises a latching device including a first latching part mounted to the fixed wing, and a second latching part mounted to the foldable wing tip device, 
wherein first and second latching parts move relative to one another between a latched position and an unlatched position, and 
wherein locking the arresting unit includes the locking of the first and second latching parts. 

13. (Previously Presented) The method according to claim 12, further comprising the actuation unit applying a load to pivot the wing tip device to move the first and second latching parts into alignment for locking the first and second latching parts.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642